Citation Nr: 1400333	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-11 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a left knee disorder.  

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for a right eye disorder.

4.  Entitlement to service connection for a left hand disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from September 1977 to September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal/  

In January 2013, the appellant and his daughter testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

The issue of entitlement to service connection for a left knee disorder, right eye, and burn, left hand being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left knee disorder was denied by rating decision of April 2006.  The appellant was notified of the denial and his appellate rights in a letter of that same month and he did not timely appeal the decision within one year of the April 2006 notice of the denial.  

2.  Evidence received subsequent to the April 2006 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the underlying claim of service connection for a left knee disorder.  


CONCLUSIONS OF LAW

1.  The April 2006 RO decision which denied service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2012).  

2.  Evidence submitted subsequent to the April 2006 denial of service connection for a left knee disorder is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence 

Final decisions may be reopened by submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2012).  When an appellant seeks to reopen a claim based on new and material evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991);Barnett v. Brown(Fed. Cir. 1996) , 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d at 1366  (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Id. at 1366; Barnett, 83 F.3d at 1380  . 

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98(1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.  

The appellant's claim for service connection for a left knee disorder was denied by rating decision of April 2006.  In that decision, the RO found that the appellant was treated in service for a left knee disorder, and no permanent residual or chronic disability subject to service connection was shown in service treatment records (STRs) or demonstrated by evidence following service.  

The appellant was notified of the denial of service connection in a letter of April 2006 and he did not appeal the denial within the applicable one year period.  Moreover, a review of the record failed to show receipt of evidence between April 2006 and April 2007, that would be considered "new and material".  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010) (held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim).  The April 2006 rating decision therefore became final.  

The appellant filed in January 2009 to reopen the claim for service connection for a left knee disorder.  An August 2009 rating decision continued to deny the claim.  In this rating decision, the RO found that no new and material evidence had been submitted to reopen the claim for service connection for a left knee disorder.  

The evidence received since the April 2006 rating decision includes VA outpatient treatment reports from June 2011 to October 2011 and testimony from a videoconference hearing before the undersigned VLJ in January 2013.  

VA treatment records reflect treatment of the claimed condition.  The treatment records showed ongoing treatment for a left knee disorder.  The evidence is new because it was not previously before decisionmakers and is material as it provides a diagnosis of a left knee disorder, which was not shown at the time of the April 2006 denial of the claim.  These records are material because they would raise a reasonable possibility of substantiating the claim because when considered with the other evidence, namely STRs, the records would at least trigger the Secretary's duty to assist by providing a medical opinion.  Therefore, these treatment records are new and material.  

Additionally, the videoconference hearing of January 2013 is also new and material evidence.  The appellant testified at the videoconference hearing that he injured his left knee during training in service and he was placed on permanent profile for the duration of service after he was treated with surgery.  He also testified that he continues to receive treatment for the left knee since that time.  This statement is new as the appellant had not previously indicated this statement before.  This statement is also material, because it would raise a reasonable possibility of substantiating the claim because when considered with the other evidence, namely the STRs, it would at least trigger the Secretary's duty to assist by providing a medical opinion. 

The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  In Shade v. Shinseki, 24 Vet. App. 110 (2010), it was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the appellant to provide medical nexus evidence to reopen his claim.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the other evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

Therefore, since the Board finds the treatment records, and the videoconference hearing testimony, to be new and material, the claim will be reopened.  Having reopened the claim, the Board finds the claim may now be given a de novo review. 



ORDER

New and material evidence to reopen the claim for service connection for a left knee disorder, having been received, the claim, to this extent, is granted.  


REMAND

Further development is necessary in this case.  

At the outset, the issue of service connection for a left knee disorder has been reopened.  This issue is now to be reviewed on a de novo basis.  

The appellant claims that he injured his left knee in service and he has continued to be treated for the same since service.  He also maintains that he injured his right eye and his left hand in service and he has been treated for these conditions, all at Tri Care, Fort Hood and also by VA Houston Lake and Dublin.  None of these records are associated with the claims file.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.  

The records from Tri Care, Fort Hood should also be sought and if found, associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the VA Houston Lake and Dublin clinics or any other identified VA facility from 1997 to the present and associate those records with the claims folder.  

2.  The AMC/RO should obtain any treatment records for the appellant's treatment for his left hand, left knee and right condition performed at Fort Hood from 1997 to 2005, and associate these records with the claims folder.  

3.  The appellant should be afforded an appropriate VA orthopedic examination.  The claims folder must be made available and reviewed by the examiner.  All indicated studies should be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the appellant's left knee disorder had its onset in-service or within one year of service discharge or is otherwise shown to have been incurred in or due to an event of service.  In offering these assessments, the examiner must discuss the appellant's statements regarding the onset and/or chronicity of the pertinent symptoms.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the appellant and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


